 



Exhibit 10.1
Warrant No. _____
LA JOLLA PHARMACEUTICAL COMPANY
COMMON STOCK WARRANT
     This certifies that                                         , or
transferees or assigns(the “Holder”), for value received, is entitled to
purchase from La Jolla Pharmaceutical Company (the “Company”), subject to the
terms set forth below, a maximum of                                         
fully-paid and nonassessable shares (subject to adjustment as provided herein)
of the Company’s Common Stock, par value $0.01 per share, (the “Warrant Shares”)
for cash at a price of $2.15 per share (the “Exercise Price”) (subject to
adjustment as provided herein) at any time or from time to time on or after
May 12, 2008 (the “Initial Exercise Date”) and up to and including 5:00 p.m.
(New York City Time) on May 12, 2013 (the “Expiration Date”) upon surrender to
the Company at its principal office (or at such other location as the Company
may advise the Holder in writing) of this Warrant properly endorsed with the
Notice of Subscription attached hereto duly completed and signed and upon
payment in cash or by check of the aggregate Exercise Price for the number of
shares for which this Warrant is being exercised determined in accordance with
the provisions hereof. The Exercise Price is subject to adjustment as provided
in Section 4 of this Warrant. This Warrant is issued subject to the following
terms and conditions:
     1. Exercise, Issuance of Certificates. The Holder may exercise this Warrant
at any time or from time to time on or after the Initial Exercise Date and on or
prior to the Expiration Date, for all or any part of the Warrant Shares (but not
for a fraction of a share) which may be purchased hereunder, as that number may
be adjusted pursuant to Section 4 of this Warrant. The Company agrees that the
Warrant Shares purchased under this Warrant shall be and are deemed to be issued
to the Holder hereof as the record owner of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered,
properly endorsed and accompanied or preceded by a completed and executed Notice
of Subscription, in the form attached hereto, and payment made for such Warrant
Shares in accordance with the terms of this Warrant (such date, a “Date of
Exercise”). Certificates for the Warrant Shares so purchased, together with any
other securities or property to which the Holder hereof is entitled upon such
exercise, shall be delivered to the Holder hereof by the Company at the
Company’s expense as soon as practicable after the rights represented by this
Warrant have been so exercised, but in any event not later than the third
trading day following the Date of Exercise. In case of a purchase of less than
all the Warrant Shares which may be purchased under this Warrant, the Company
shall cancel this Warrant and execute and deliver to the Holder hereof within a
reasonable time (but in any event within ten (10) business days of surrender) a
new Warrant or Warrants of like tenor for the balance of the Warrant Shares
purchasable under the Warrant surrendered upon such purchase.
     2. Registration Statement; Cashless Exercise during Restrictive Period.
          2.1. Registration Statement. The Company covenants and agrees that it
will use commercially reasonable efforts to maintain an effective registration
statement covering the issuance of the Warrant Shares until the earliest of
(i) the date this Warrant is exercised in full, (ii) the redemption of this
Warrant pursuant to Section 5 hereof, (iii) the termination of this Warrant
pursuant to Section 9 hereof and (iv) the Expiration Date.

1



--------------------------------------------------------------------------------



 



          2.2. Cashless Exercise. If during the pendency of any “Restrictive
Period” (as defined below) this Warrant is exercised, then the Warrant shall be
exercised at such time only by means of a “cashless exercise” in which the
Holder shall be entitled to receive a certificate for the number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

     
(A) =
  the closing price of the Company’s Common Stock (the “Common Stock”) on the
business day immediately prior to the Exercise Date (the “Fair Market Value”);
 
   
(B) =
  the Exercise Price of the Warrants, as adjusted in accordance with the term of
this Warrant; and
 
   
(X) =
  the number of Warrant Shares for which the Holder is then seeking to exercise
this Warrant (but in no event a number of Warrant Shares in excess of that for
which this Warrant is then exercisable).

     This Warrant may only be exercised as permitted under Sections 1 and 2; in
no event will the Holder be entitled to cash settlement upon exercise of this
Warrant.
          2.3. Company-Elected Conversion. The Company shall provide to the
Holder prompt written notice of the commencement or termination of any
Restrictive Period. For purposes of this Warrant, a “Restrictive Period” shall
mean any time during which the Company shall be unable, due to the registration
requirements of then-applicable federal or state securities laws, to issue and
sell to the Holder Warrant Shares upon exercise of this Warrant because (a) the
Securities and Exchange Commission (the “Commission”) has issued a stop order
with respect to the Company’s Registration Statement on Form S-3 (File
No. 333-145009) (or any subsequent registration statement filed with respect to
the Warrant Shares) (the “Registration Statement”), (b) the Commission otherwise
has suspended or withdrawn the effectiveness of the Registration Statement,
either temporarily or permanently, (c) the Company has suspended or withdrawn
the effectiveness of the Registration Statement, either temporarily or
permanently or (d) for any other reason. To the extent that a Restrictive Period
commences after the Holder has exercised this Warrant in accordance with
Section 1 and is continuing at the time when the Company would otherwise be
obligated to deliver Warrant Shares to the Holder in accordance with this
Warrant, the Company shall (i) if the Fair Market Value of the Warrant Shares is
greater than the Exercise Price, provide written notice to the Holder that the
Company will deliver that number of Warrant Shares to the Holder as should be
delivered in a “cashless exercise” in accordance with Section 2.1, and return to
the Holder all consideration paid to the Company in connection with the Holder’s
attempted exercise of this Warrant pursuant to Section 1 (a “Company-Elected
Conversion”), or (ii) at the election of the Holder to be given within five
(5) days of receipt of notice of a Company-Elected Conversion, the Holder shall
be entitled to rescind the previously submitted Notice of Exercise, in which
event the Company shall return all consideration paid by Holder for such shares
upon such rescission.
     3. Shares to be Fully Paid; Reservation of Shares. The Company covenants
and agrees that all Warrant Shares will, upon issuance and, if applicable,
payment of the applicable Exercise Price, be duly authorized, validly issued,
fully paid and non-assessable, and free of all

2



--------------------------------------------------------------------------------



 



preemptive rights, liens and encumbrances, except for restrictions on transfer
provided for herein. The Company shall at all times reserve and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
providing for the exercise of the rights to purchase all Warrant Shares granted
pursuant to this Warrant, such number of shares of Common Stock as shall, from
time to time, be sufficient therefor.
     4. Adjustment of Exercise Price and Number of Shares. The Exercise Price
and the total number of Warrant Shares shall be subject to adjustment from time
to time upon the occurrence of certain events described in this Section 4. Upon
each adjustment of the Exercise Price, the Holder of this Warrant shall
thereafter be entitled to purchase, at the Exercise Price resulting from such
adjustment, the number of shares obtained by multiplying the Exercise Price in
effect immediately prior to such adjustment by the number of shares purchasable
pursuant hereto immediately prior to such adjustment, and dividing the product
thereof by the Exercise Price resulting from such adjustment.
          4.1. Subdivision or Combination of Stock. In the event the outstanding
shares of the Company’s Common Stock shall be increased, by a stock dividend
payable in Common Stock, stock split, subdivision, or other similar transaction
occurring after the date hereof, into a greater number of shares of Common
Stock, the Exercise Price in effect immediately prior to such subdivision shall
be proportionately reduced and the number of Warrant Shares issuable hereunder
proportionately increased. Conversely, in the event the outstanding shares of
the Company’s Common Stock shall be decreased by reverse stock split,
combination, consolidation, or other similar transaction occurring after the
date hereof into a lesser number of shares of Common Stock, the Exercise Price
in effect immediately prior to such combination shall be proportionately
increased and the number of Warrant Shares issuable hereunder proportionately
decreased.
          4.2. Reclassification. If any reclassification of the capital stock of
the Company or any reorganization, consolidation, merger, or any sale, lease,
license, exchange or other transfer (in one transaction or a series of related
transactions) of all or substantially all, of the business and/or assets of the
Company (each, a “Reclassification Event”) shall be effected in such a way that
holders of Common Stock shall be entitled to receive stock, securities, or other
assets or property, then, as a condition of such Reclassification Event, lawful
and adequate provisions shall be made whereby the Holder hereof shall thereafter
have the right to purchase and receive (in lieu of the shares of the Company’s
Common Stock immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby) such shares of stock, securities, or
other assets or property as would have been issuable or payable with respect to
or in exchange for that number of outstanding shares of such Common Stock that
would have been immediately theretofore purchasable and receivable upon the
exercise of the rights represented hereby. In any Reclassification Event,
appropriate provision shall be made with respect to the rights and interests of
the Holder of this Warrant to the end that the provisions hereof (including,
without limitation, provisions for adjustments of the Exercise Price and of the
number of Warrant Shares), shall thereafter be applicable, as nearly as may be,
in relation to any shares of stock, securities, or assets thereafter deliverable
upon the exercise hereof.
          4.3. Notice of Adjustment. Upon any adjustment of the Exercise Price
or any increase or decrease in the number of Warrant Shares or change in the
nature of the stock,

3



--------------------------------------------------------------------------------



 



securities or other assets or property purchasable or receivable upon exercise
of this Warrant, the Company shall give written notice thereof at the address of
such Holder as shown on the books of the Company. The notice shall be prepared
and signed by the Company’s Chief Executive Officer or Chief Financial Officer,
shall state the Exercise Price resulting from such adjustment and the increase
or decrease, if any, in the number of shares purchasable at such price upon the
exercise of this Warrant, or the nature and extent of any other adjustment
contemplated by this Warrant, and shall set forth in reasonable detail the
method of calculation and the facts upon which such calculation is based.
     5. Redemption. Subject to the provisions of this Section 5, at any time
after the Initial Exercise Date, if (i) the last reported sale price of the
Common Stock on the principal stock exchange or quotation service on which the
Common Stock trades is greater than 200% of the Exercise Price (as the same may
be adjusted pursuant to Section 4 hereof) for at least ten (10) trading days
during any consecutive thirty (30)-day period and (ii) the Company has fully
honored, in accordance with the terms of this Warrant, all Notices of
Subscription delivered prior to 5:00 p.m. (New York City time) on the Call Date
(as defined below), then the Company may redeem this Warrant at a price of $1.00
(the “Redemption Price”). To exercise this right, the Company shall, not less
than thirty (30) days prior to the Call Date, deliver to the Holder an
irrevocable written notice (the “Call Notice”) informing the Holder that the
Common Stock has traded at the required levels for the specified time periods
and specifying the date on which the Company shall redeem this Warrant in
accordance with this Section 5 (the “Call Date”). If the Warrant is not
exercised on or before the Call Date, then this Warrant shall be cancelled at
5:00 p.m. (New York City time) on the Call Date, and the Company shall
thereafter deliver the Redemption Price to such Holder at its address of record.
The Company covenants and agrees that it will honor all Notices of Subscription
with respect to Warrant Shares that are tendered from the time of delivery of
the Call Notice through 5:00 p.m. (New York City time) on the Call Date. For the
avoidance of doubt, the Company’s delivery to Holder of the Redemption Price of
$1.00 shall be effective to redeem this Warrant in its entirety pursuant to this
Section 5.
     6. Transfer. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company.
     7. No Voting or Dividend Rights. Nothing contained in this Warrant shall be
construed as conferring upon the holder hereof the right to vote or to consent
to receive notice as a stockholder of the Company on any other matters or any
rights whatsoever as a stockholder of the Company. No dividends or interest
shall be payable or accrued in respect of this Warrant or the interest
represented hereby or the shares purchasable hereunder until, and only to the
extent that, this Warrant shall have been exercised.
     8. Compliance with Securities Act. The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant is being acquired for Holder’s own
account and not for any other person or persons, for investment purposes and
that it will not offer, sell, or otherwise dispose of this Warrant except under
circumstances which will not result in a violation of the Securities Act of 1933
or any applicable state securities laws.

4



--------------------------------------------------------------------------------



 



     9. Modification and Waiver. This Warrant and any provision hereof may be
changed, waived, discharged, or terminated only by an instrument in writing
signed by the party against whom enforcement of the same is sought.
     10. Notices. Any notice, request, or other document required or permitted
to be given or delivered to the Holder hereof or the Company shall be delivered
by hand or messenger or shall be sent by certified mail, postage prepaid, or by
overnight courier to each such Holder at its address as shown on the books of
the Company or to the Company at its principal place of business or such other
address as either may from time to time provide to the other. Each such notice
or other communication shall be treated as effective or having been given:
(i) when delivered if delivered personally, (ii) if sent by registered or
certified mail, at the earlier of its receipt or three business days after the
same has been registered or certified as aforesaid, (iii) if sent by overnight
courier, on the next business day after the same has been deposited with a
nationally recognized courier service, or (iv) the date of transmission, if such
notice or communication is delivered via facsimile prior to 5:00 p.m. (New York
City time) on a trading day at a facsimile number as either may from time to
time provide to the other and a confirming copy of such notice is sent the same
day by first class mail.
     11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of this Warrant and the transactions herein contemplated
(“Proceedings”) (whether brought against a party hereto or its respective
Affiliates, employees or agents) shall be commenced exclusively in the state and
federal courts sitting in the City of New York (the “Courts”). Each party hereto
hereby irrevocably submits to the exclusive jurisdiction of the Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any Court, or that such Proceeding has
been commenced in an improper or inconvenient forum. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Warrant or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of this Warrant, then the
prevailing party in such Proceeding shall be reimbursed by the other party for
its reasonable attorney’s fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
     12. Lost or Stolen Warrant. Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction, or mutilation of
this Warrant and, in the case of any such loss, theft or destruction, upon
receipt of an indemnity reasonably satisfactory to the Company, or in the case
of any such mutilation, upon surrender and cancellation of such Warrant, the

5



--------------------------------------------------------------------------------



 



Company, at its expense, will make and deliver a new Warrant, of like tenor, in
lieu of the lost, stolen, destroyed or mutilated Warrant.
     13. Fractional Shares. No fractional shares shall be issued upon exercise
of this Warrant. The Company shall, in lieu of issuing any fractional share, pay
the Holder entitled to such fraction a sum in cash equal to such fraction
(calculated to the nearest 1/100th of a share) multiplied by the then effective
Exercise Price on the date the Notice of Subscription is received by the
Company.
     14. Acknowledgement. Upon the request of the Holder, the Company will at
any time during the period this Warrant is outstanding acknowledge in writing,
in a form reasonably satisfactory to Holder, the continued validity of this
Warrant and the Company’s obligations hereunder.
     15. Successors and Assigns. This Warrant and the rights evidenced hereby
shall inure to the benefit of and be binding upon the successors of the Company
and the successors and assigns of the Holder. The provisions of this Warrant are
intended to be for the benefit of all Holders from time to time of this Warrant
(including all transferees or assigns of the initial Holder and any subsequent
transferees or assigns), and shall be enforceable by any such Holder.
     16. Severability of Provisions. In case any one or more of the provisions
of this Warrant shall be invalid or unenforceable in any respect, the validity
and enforceability of the remaining terms and provisions of this Warrant shall
not in any way be affected or impaired thereby and the parties will attempt in
good faith to agree upon a valid and enforceable provision which shall be a
commercially reasonable substitute therefor, and upon so agreeing, shall
incorporate such substitute provision in this Warrant.
[Remainder of page intentionally blank]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed
by its officer, thereunto duly authorized on this ___day of May 2008.

            La Jolla Pharmaceutical Company,
a Delaware corporation
      By:           Name:   Deidre Y. Gillespie, M.D.        Title:   President
and Chief Executive Officer     

7



--------------------------------------------------------------------------------



 



NOTICE OF SUBSCRIPTION
(To be signed only upon exercise of Warrant)
To: La Jolla Pharmaceutical Company
     The undersigned, the holder of the attached Common Stock Warrant, hereby
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                                         1 shares of Common
Stock of La Jolla Pharmaceutical Company and either (check one):
                          makes payment of
$                                         therefor; or
                          makes a “cashless exercise” as required by Section 2
of the Warrant.
     By its delivery of this Notice of Subscription, the undersigned represents
and warrants to the Company that in giving effect to the exercise evidenced
hereby the Holder will not beneficially own in excess of the number of shares of
Common Stock (determined in accordance with Section 13(d) of the Securities
Exchange Act of 1934) permitted to be owned under Warrant to which this notice
relates.
The undersigned requests that certificates for such shares be issued in the name
of, and delivered
to:                                                                    
             
whose address is:
                                                                
                
DATED:                                         

                    (Signature must conform in all respects to name of Holder as
specified on the face of the Warrant)  
 
  Name:    
 
       
 
  Title:    
 
       

 

1   Insert here the number of shares called for on the face of the Warrant (or,
in the case of a partial exercise, the portion thereof as to which the Warrant
is being exercised), in either case without making any adjustment for any stock
or other securities or property or cash which, pursuant to the adjustment
provisions of the Warrant, may be deliverable upon exercise.

8